Citation Nr: 0730292	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-15 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
to include as secondary to the service connected atrial 
fibrillation with tachycardia and hypertension 
(cardiovascular disorders).

2.  Entitlement to service connection for thoracic-lumbar 
spine disabilities, to include as secondary to the service 
connected cardiovascular disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2004 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

It is noted that service connection was denied for a right 
inguinal hernia in the May 2004 rating action.  The veteran 
noted disagreement with the denial of service connection for 
the right inguinal hernia.  However, in the VA Form 9, 
substantive appeal, received in May 2005, the veteran did not 
include this issue in his appeal.  He also indicated in a 
statement received in November 2005 that he wished to 
withdraw the issue regarding service connection for a right 
inguinal hernia.  Therefore, the Board will only review the 
issues listed on the title page.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACTS

1.  The seizure disorder cannot be disassociated from the 
veteran's service connected cardiovascular disorders.   

2.  The diagnosed thoracic-lumbar spine disabilities were not 
manifested in service and arthritis was not manifested to a 
compensable degree within the first year after service, and 
the disorders are not causally related to service or the 
service-connected cardiovascular disorders.
CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, a seizure disorder is proximately due to or the result 
of the service-connected cardiovascular disabilities.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2007).  

2.  Thoracic-lumbar spine disabilities were not incurred in 
or aggravated by military service, and arthritis may not be 
so presumed, and the disabilities are not proximately due to, 
the result of, or aggravated by a service-connected 
cardiovascular disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in January 2004.  In regard to service 
connection for disabilities of thoracic and lumbar segments 
of the spine, because entitlement to service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the appellant.  Moreover as 
the veteran has been granted service connection for a seizure 
disorder, the RO will address the matter of effective date on 
transfer of the case to the agency of original jurisdiction.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection for a seizure disorder 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service-
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arthritis, epilepsies) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The veteran is service connected for hypertension and atrial 
fibrillation with tachycardia associated with hypertension.  
The veteran has claimed that a seizure disorder resulted from 
his service-connected cardiovascular disorders.  

A brief review of the medical records indicates that the 
veteran was admitted to a VA facility in January 2002.  While 
moving a furnace, he collapsed.  Seizure activity was noted 
during his transfer to the hospital.  Also during the course 
of his hospitalization there was an episode of atrial 
fibrillation.  Diagnostic testing was inconclusive as to his 
seizure activity.  A clinical entry of Dr. H. K. denoted that 
the veteran had a family history of epilepsy and he had been 
previously diagnosed with paroxysmal atrial fibrillation.  
The examiner indicated that it was quite likely that an 
initial cardiac arrhythmia precipitated the seizure activity 
due to anoxia.  At discharge, the diagnostic assessment was 
syncope with seizure activity.  It was noted that the initial 
history was highly suggestive of primary central nervous 
system etiology that would include a primary seizure 
disorder, intercranial lesion, hemorrhage or vertebral 
basilar strokes.  

In light of the veteran's medical history, a VA neurology 
examination was conducted in February 2004.  The neurologist 
commented that the veteran's clinical history was consistent 
with generalized tonic-clonic seizures.  He continued:

With this patient's family history, it is 
much more likely that he has an 
underlying primary seizure disorder.  
There is no documentation that the 
patient was hypoxic on admission nor was 
there any documentation that he had an 
initial cardiac arrhythmia prior to this 
event.  He also had no prior symptoms 
immediately before the event of any 
lightheadedness, dizziness, or cardiac 
palpitations.  In my opinion, it is 
unlikely that atrial fibrillation was the 
main cause for his seizure.  

The veteran also submitted a May 2006 statement of a doctor 
of osteopathic medicine, Dr. M. R., who noted that there were 
many possible explanations for his seizures including toxic 
metabolic, idiopathic, neoplastic, degenerative, and vascular 
etiologies.  However, there was no clinical evidence to 
support these possibilities other than micro vascular 
disease.  He commented that:

... [The veteran's] seizure could possibly 
have been caused by a micro vascular 
insult that was promoted by longstanding 
hypertension and hyperlipidemia.  

In May 2007, the Board referred the veteran's case to medical 
experts in cardiovascular and neurological disorders for 
opinions regarding the etiology of the veteran seizure 
disorder.  The cardiologist concluded that that there was a 
50 percent or greater chance that the 2002 seizure was caused 
by the service connected cardiovascular disorder, 
hypertension, and atrial fibrillation.  However he did not 
believe that there was a greater chance that the veteran had 
developed a chronic seizure disorder.  

The neurologist noted that it was impossible to determine 
whether the veteran had a chronic seizure disorder or 
epilepsy as the veteran was taking medications to prevent 
seizures.  The physician also noted that the most common 
explanation for epileptic seizure was idiopathic, i.e. no 
identifiable cause.  The neurologist also found the 
statements of Dr. M. R. highly speculative.  

After reviewing the record, the Board finds that the evidence 
is at least in equipoise with regard to the seizure disorder.  
There are opinions indicating a reasonable relationship, and 
other opinions that such relationship is unlikely.  It is 
suggested that there is a chance that a seizure is not 
present, but he continues on anti-seizure medication.  
Accordingly, it would seem to appellant's advantage to 
conclude that he remains on the medication secondary to the 
threat of more seizure activity.  Moreover, in view of the 
several opinions of a relationship between service connected 
cardiovascular pathology and the onset of seizures, the 
evidence is in balance.  Thus, the benefit of the doubt is 
given to the veteran.  38 C.F.R. § 3.102.  Accordingly, 
secondary service connection for a seizure disorder is 
warranted. 

Service connection for degenerative changes of the lumbar and 
thoracic segments of the spine

The veteran also claims that lumbar-thoracic spine 
disabilities resulted from his service-connected 
cardiovascular disorders.  He asserts that when he fell 
during the January 2002 seizure, he injured his back, which 
resulted in the diagnosed lumbar-thoracic spine disabilities.  

A review of the record shows that at the time of the January 
2002 hospitalization, there were no references to a back 
disability.  The veteran underwent VA examination in February 
2004.  Radiological study revealed multi-level degenerative 
changes of the lumbosacral spine and compression fractures of 
the lower thoracic vertebral bodies.  

Regarding the thoracic-lumbar spine disabilities, the 
veteran's problem with presenting a claim for secondary 
service connection is competent medical evidence of a nexus 
between the disabilities and his service connected 
cardiovascular disorders.  The only competent medical 
opinions of record indicate that his disabilities are 
unrelated to military service.  In light of the veteran's 
history, as noted, a VA examination was conducted in February 
2004.  The examiner commented that the veteran's back pain 
was secondary to the compression fractures.  He also 
commented that there was inadequate documentation to 
substantiate the claim that the back pain (which is 
degenerative in nature) is a consequence of his service 
connected cardiovascular disorders.  

The Board referred the veteran's case to a medical expert in 
orthopedics who also concluded that the veteran thoracic-
lumbar spine disabilities were unrelated to the January 2002 
incident.  This physician noted the radiographic results 
showing multilevel degenerative changes of the lumbar spine 
made it unlikely that this resulted from a single syncopal 
episode.  The medical expert added that degenerative changes 
require years to develop.    

Considering the claim on a direct basis, there are no in-
service complaints, findings or diagnoses of degenerative 
changes or other disorders of the thoracic-lumbar spine 
during service.  Further, there is no evidence in the record 
that the veteran was diagnosed with any of the disabilities 
within a reasonable time after service.  Such a delay is 
evidence against the claims.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

While the veteran reported that he has had back symptoms 
since service discharge, the objective evidence of record 
does not support his statements.  The record contains reports 
of post service VA examinations conducted in 1962 and 1965.  
The reports do not show that he veteran complained of a back 
disability and there are no diagnoses pertaining to such a 
disability.  Furthermore, there is no competent medical 
evidence showing that the degenerative changes are directly 
related to service.   

The Board finds that to attribute the veteran's disabilities 
to his service connected cardiovascular disability or 
otherwise to military service without objective medical 
evidence would require excessive speculation.  The Board 
concludes that the preponderance of the evidence is against 
the claims for service connection for a disability of the 
thoracic-lumbar segment of the spine.    


ORDER

Service connection for seizure disorder is granted.

Service connection for thoracic-lumbar spine disabilities, to 
include as secondary to service connected cardiovascular 
disability, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


